

116 SRES 125 ATS: Designating March 2019 as “National Women’s History Month”.
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 125IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mrs. Feinstein (for herself, Ms. Murkowski, Mr. Menendez, Ms. Collins, Mr. Brown, Ms. Ernst, Mr. Coons, Mr. Markey, Mr. Blumenthal, Mrs. Shaheen, Ms. Harris, Mr. Carper, Mr. Jones, Mr. Reed, Mr. Van Hollen, Ms. Hirono, Ms. Cortez Masto, Mr. Udall, Ms. Warren, Ms. Smith, Ms. Klobuchar, Mr. Durbin, Ms. Stabenow, Mr. Schumer, Mr. Peters, Mr. Kaine, Ms. Baldwin, Ms. Cantwell, Mrs. Murray, Mr. Heinrich, Ms. Rosen, Mr. King, Mr. Cardin, Mr. Casey, Mr. Wyden, and Ms. McSally) submitted the following resolution; which was considered and agreed to RESOLUTIONDesignating March 2019 as National Women’s History Month.
	
 Whereas National Women’s History Month recognizes and spreads awareness of the importance of women in the history of the United States;
 Whereas, throughout the history of the United States, whether in the home, their workplace, school, the courts, or in wartime, women have fought for themselves, their families, and all people of the United States;
 Whereas, even from the early days of the history of the United States, Abigail Adams urged her husband to Remember the ladies when representatives met for the Continental Congress in 1776;
 Whereas women were particularly important in the establishment of early charitable, philanthropic, and cultural institutions in the United States;
 Whereas women led the efforts to secure suffrage and equal opportunity for women, and also served in the abolitionist movement, the emancipation movement, labor movements, civil rights movements, and other causes to create a more fair and just society for all;
 Whereas suffragists wrote, marched, were arrested, and ultimately succeeded in achieving the enactment of—
 (1)the 19th Amendment to the Constitution of the United States, section 1 of which provides that The right of citizens of the United States to vote shall not be denied or abridged by the United States or by any state on account of sex; and
 (2)the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), which extended the protection of the right to vote to women of color and language minorities;
 Whereas, in 2019, the United States celebrates the 100th anniversary of Congress proposing the 19th Amendment to the Constitution of the United States, which guarantees women the constitutional right to vote;
 Whereas women have been and continue to be leaders in the forefront of social change efforts, business, science, government, math, art, literature, music, film, athletics, and more;
 Whereas women now represent approximately half of the workforce of the United States; Whereas women once were routinely barred from attending medical schools of the United States, but now are enrolling in medical schools of the United States at higher numbers than men;
 Whereas women previously were turned away from law school, but now represent approximately half of law students in the United States;
 Whereas women have been vital to the mission of the Armed Forces since the American Revolution, serving in volunteer and enlisted positions, with more than 200,000 active-duty servicewomen and 2,000,000 veterans representing every branch of service;
 Whereas more than 10,000,000 women own businesses in the United States; Whereas Jeannette Rankin of Montana was the first woman elected to the House of Representatives in 1916 and Hattie Wyatt Caraway of Arkansas was the first woman elected to the United States Senate in 1932;
 Whereas Margaret Chase Smith of Maine was the first woman to serve in both houses of Congress; Whereas a record number of women were elected to public office in the 2018 midterm elections;
 Whereas, in the 116th Congress, a record 25 women serve as United States Senators, and 102 women serve in the House of Representatives;
 Whereas President Jimmy Carter issued the first Presidential Proclamation designating March 2 through 8, 1980, as National Women’s History Week;
 Whereas, in 1987, a bipartisan group of Senators introduced the first joint resolution to pass Congress designating Women’s History Month;
 Whereas President Ronald Reagan issued the first Women’s History Month Presidential Proclamation in 1987; and Whereas, despite the advancements of women in the United States, much remains to be done to ensure that women realize their full potential as equal members of society in the United States: Now, therefore, be it
	
 That the Senate— (1)designates March 2019 as National Women’s History Month;
 (2)recognizes the celebration of National Women’s History Month as a time to reflect on the many notable contributions that women have made to the United States; and
 (3)urges the people of the United States to observe National Women’s History Month with appropriate programs and activities.